Case 1:19-cv-04799-ALC Document 45-1 Filed 11/05/20 Page 1 of 3




           ATTACHMENT
                  Case 1:19-cv-04799-ALC Document 45-1 Filed 11/05/20 Page 2 of 3




               June 2, 2020

                                                    CEDE&CO.
                                          c/o The Depository Trust Company
                                                   55 W atcr Street
                                                New York, NY 10041


               Cede & Co., as nominee of The Depository Trust Company (..DTC"), is the bolder of
               record. as
                        of June 2, 2020, of the Petr6lcos de Venezuela, S.A 90/o Notes due 2021 ,
               CUSIP No. P7807HAPO (the ''Notes'').

               DTC is informed by its participant, BNP Paribas, New York Branch (the "Participant"),
               that the $55,455,000 principal amount of the Notes credited to the Participant's DTC
               account as of the date hereof are held by Participant on behalf of Compagnie
               Monegasque de Banque, a customer of the Participant, which in tum bolds the Notes as
               custodian for Sergio Lovati, Rudi I..ovati and Alessandra I..ovati (each, a "Beneficial
               Owner"), in the amounts reflected on Exhibit 1 hereto.

               At the request of the Participant, on behalf of Compagnie Monegasque de Banque as
               custodian for the Beneficial Owners, Cede & Co., as the nominee of DTC, and as holder
               of record of the Notes beneficially owned by the Beneficial Owners, hereby authorizes
               each Beneficial Owner, solely to the extent that the Notes arc beneficially owned by such
               Beneficial Owner, to take any and all actions and exercise any and all rights and remedies
               that Cede & Co. as the holder of record of such Notes is entitled to take (other than any
               action or any exercise of any right or remedy as against DTC or its affiJiatcs or its
               nominee Cede & Co.) under the terms of the Notes, the related guarantees, the related
               indenture, and any other controlling documents.

               While Cede & Co. is furnishing this authorization as the holder of record of the Notes, it
               does so solely at the request of the Participant and only as a nominal party for Compagnie
               Monegasque de Banque, on behalf of the Beneficial Owners. Cede & Co. has no interest
               in this matter other than to take those steps which arc nec-essary to ensure that the
               Beneficial Owners are not denied their rights and remedies as the beneficiaries of the
               bolder of the account in which beneficial ownership of the Notes is held. Cede & Co.
               assumes no further responsibility in this matter.

                                                                   Very truly yours.




               DM3\60111362.1
DTCC Public f'~lhite)
                 Case 1:19-cv-04799-ALC Document 45-1 Filed 11/05/20 Page 3 of 3




             Exhibit 1




              CUSIP               Beneficial Owner               Amount Held
              P7807HAPO           Sergio Lovati                   17,965,000.00
              P7807HAPO           Rudi Lovatl                     37,435,000.00
              P7807HAPO           Alessandra Lovati                   55,000.00




             DM3\601 !1362.1
DTCC Public "hite)
